[exhibit102formtbrsuaward001.jpg]
EXHIBIT 10.2 BLUELINX HOLDINGS, INC. 2016 AMENDED AND RESTATED LONG-TERM
INCENTIVE PLAN (AS AMENDED) 2019 TIME-BASED RESTRICTED STOCK UNIT AWARD
AGREEMENT EMPLOYEE NAME Number of Shares Subject to Award: __________ Grant
Date: __________ Pursuant to the BlueLinx Holdings, Inc. 2016 Amended and
Restated Long-Term Incentive Plan, as amended (the “Plan”), BlueLinx Holdings,
Inc., a Delaware corporation (the “Company”), has granted the above-named
participant (“Participant”) Restricted Stock Units (the “RSUs” or the “Award”)
entitling Participant to receive such number of shares of Company common stock
(the “Shares”) as is set forth above on the terms and conditions set forth in
this agreement (this “Agreement”) and the Plan. Capitalized terms used in this
Agreement and not defined herein shall have the meanings set forth in the Plan.
1. Grant Date. The Award is granted to Participant on the Grant Date set forth
above (the “Grant Date”). 2. Vesting. Except as otherwise set forth herein, if
Participant remains employed by the Company, the RSUs and the right to the
Shares shall vest with respect to one-third of the number of Shares subject to
the Award on each of the first three anniversaries of the Grant Date (each such
anniversary a “Vesting Date”) and shall fully vest on the third anniversary of
the Grant Date (the “Final Vesting Date”). If the number of Shares vesting on
any Vesting Date is not a whole number, the number will be rounded up to the
next whole number on the 1st Vesting Date, rounded down on the 2nd Vesting Date,
and on the Final Vesting Date, shall equal the total number of Shares subject to
the Award less the number of Shares that vested on the 1st and 2nd Vesting
Dates. 3. Forfeiture of RSUs. (a) Termination of Employment. Prior to the Final
Vesting Date, except as otherwise provided herein, any unvested RSUs shall be
immediately forfeited upon Participant’s termination of employment with the
Company for any reason whatsoever; provided, that the Committee reserves the
right, in its sole discretion, to waive or amend this provision, in whole or in
part. For purposes of this Agreement, employment with any Subsidiary of the
Company shall be considered employment with the Company and a termination of
employment shall mean a termination of employment with the Company and each
Subsidiary by which Participant is employed. (c) Restrictive Covenants. The
grant of this Award is contingent upon Participant signing or having signed a
restrictive covenants agreement or, to the extent applicable, an amendment to an
existing employment or restrictive covenants agreement, in either case in the
form provided by the Company on or prior to the date that Participant signs this
Agreement. Notwithstanding any provision of this Agreement, if Participant
breaches or otherwise fails to



--------------------------------------------------------------------------------



 
[exhibit102formtbrsuaward002.jpg]
comply with such restrictive covenants agreement or any other non-compete,
non-solicitation or similar agreement with the Company or a Subsidiary, in
addition to all rights the Company or its Subsidiary has under such agreement,
at law or in equity, RSUs that have not become vested and settled before such
breach or failure to comply shall expire at that time, shall not become vested
or settled after such time and shall be forfeited at such time without any
payment therefor. 4. Transfer of Vested Shares. Stock certificates representing
the vested Shares (or appropriate evidence of ownership including
certificateless book-entry issuance), if any, will be delivered to Participant
(or, if permitted by the Company in its sole discretion, to a party designated
by Participant) on or as soon as practicable after (but no later than 30 days
after) each Vesting Date, or if applicable under Section 14(a), the date of a
Change in Control or qualifying termination of employment following a Change in
Control, subject, as applicable, to delay under Section 21. 5.
Non-Transferability of Award. The RSUs and the Shares issuable hereunder and the
rights and privileges conferred hereby may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void. 6. Conditions to Issuance of
Shares. The Shares deliverable to Participant hereunder may be either previously
authorized but unissued Shares or issued Shares which have been reacquired by
the Company. The Company shall not be required to issue or deliver any Shares
prior to fulfillment of all of the following conditions: (a) the admission of
such Shares to listing on all stock exchanges on which such class of stock is
then listed; (b) the completion of any registration or other qualification of
such Shares under any state or federal law or under the rulings and regulations
of the Securities and Exchange Commission (“SEC”) or any other governmental
regulatory body, which the Committee shall, in its discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee shall, in its
discretion, determine to be necessary or advisable. 7. No Rights as Stockholder.
Except as provided in Section 10, Participant shall not have voting, dividend or
any other rights as a stockholder of the Company with respect to the unvested
Shares subject to the RSUs. Upon settlement of the Award into Shares,
Participant will obtain full voting and other rights as a stockholder of the
Company with respect to such Shares. 8. Administration. The Committee shall have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon Participant, the Company, and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement. 9. Fractional Shares. Fractional shares will not be issued, and
when any provision of this Agreement otherwise would entitle Participant to
receive a fractional share, that fraction will be disregarded. 10. Adjustments
in Capital Structure. In the event of a change in corporate capitalization as
described in Sections 4.4 and 18.2 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to 2



--------------------------------------------------------------------------------



 
[exhibit102formtbrsuaward003.jpg]
the Award. The Committee’s adjustments shall be effective and final, binding and
conclusive for all purposes of this Agreement. 11. Taxes. (a) Upon the vesting
and delivery of Shares subject to this Award, Participant shall pay or make
adequate arrangements satisfactory to the Company and/or the employing
Subsidiary to withhold all applicable federal, state and local income and
employment taxes (“Tax Withholding Amounts”) payable with respect to this Award
from Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Subsidiary or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, to the extent not
prohibited by the Committee, the Company may, in its sole discretion, (i) sell
or arrange for sale of Shares that Participant acquires to meet the tax
withholding obligations, and/or (ii) satisfy such tax obligations by withholding
and cancelling a number of Shares having a market value equal to the Tax
Withholding Amounts, provided that the amount to be withheld may not exceed the
tax withholding obligations associated with the Award to the extent needed for
the Company to treat the Award as an equity award for accounting purposes and to
comply with applicable tax withholding laws. (b) Participant acknowledges and
agrees that the ultimate liability for all taxes legally due by him or her is
and remains Participant’s responsibility and that the Company and/or the
Subsidiary: (i) make no representations nor undertakings regarding the treatment
of any taxes in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award or the subsequent sale of Shares
acquired pursuant to such vesting; and (ii) do not commit to structure the terms
of the grant or any aspect of this Award to reduce or eliminate Participant’s
liability for taxes. In addition, Participant shall pay the Company or the
Subsidiary any amount of Tax Withholding Amounts that the Company or the
Subsidiary may be required to withhold as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to deliver the Shares if Participant fails to
comply with Participant’s obligations in connection with the Tax Withholding
Amounts. 12. Participant Acknowledgments and Agreements. By accepting the grant
of this Award, Participant acknowledges and agrees that: (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (b) the grant of this Award is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Shares, or benefits in lieu of Shares, even if Shares
have been granted repeatedly in the past; (c) all decisions with respect to
future grants, if any, will be at the sole discretion of the Company and the
Committee; (d) Participant’s participation in the Plan shall not create a right
of future employment with the Company and shall not interfere with the ability
of the Company to terminate Participant’s employment relationship at any time
with or without cause and it is expressly agreed and understood that employment
is terminable at the will of either party, insofar as permitted by law; (e)
Participant is participating voluntarily in the Plan; (f) this Award is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Award is not part of Participant’s normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company; (i) the value of the Shares may increase or
decrease in value and the future value of the underlying Shares cannot be
predicted; and (j) except as otherwise set forth herein, in the event of any 3



--------------------------------------------------------------------------------



 
[exhibit102formtbrsuaward004.jpg]
termination of employment (whether or not in breach of local labor laws),
Participant’s right to vest in the Award and receive any Shares will terminate
effective as of the date that Participant is no longer employed and will not be
extended by any notice period mandated under local statute, contract or common
law; the Committee shall have the exclusive discretion to determine when
Participant is no longer employed for purposes of this Award. 13. Plan
Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information from the Company’s intranet and
shareholder information, including copies of any annual report, proxy statement,
Form 10-K, Form 10-Q, Form 8-K and other information filed with the SEC, from
the investor relations section of the Company’s website at www.BlueLinxCo.com.
Participant acknowledges that copies of the Plan, Plan prospectus, Plan
information and shareholder information are available upon written or telephonic
request to the Company’s Corporate Secretary. 14. Change in Control; Retirement.
(a) Change in Control. Upon a Change in Control, if the surviving entity in such
Change in Control does not assume or replace the Award, then all unvested Shares
subject to the Award shall immediately become vested and nonforfeitable and
subject to settlement and transfer of Shares under Section 4 as of the date on
which the Change in Control occurs; provided, however, if the Award is subject
to Code Section 409A and the Treasury Regulations and other guidance promulgated
or issued thereunder (“Section 409A”), and if the Change in Control does not
constitute a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company as
provided under Section 409A, the right to the Shares subject to the Award shall
vest and be nonforfeitable as of the date of the Change of Control but the
settlement and transfer of the Shares (or cash in lieu of Shares) under Section
4 shall not occur until each Vesting Date or other payment date under Section 4.
If the surviving entity in the Change in Control assumes or replaces the Award,
and Participant’s employment is subsequently terminated by the Company (or its
successor in the Change in Control) other than for Cause (as defined in
Participant’s then-current written employment agreement, or if no such agreement
exists, in any applicable policy or plan of the Company in existence prior to
the date on which the Change in Control occurs), or Participant’s employment is
subsequently terminated by Participant for Good Reason (as defined in
Participant’s then- current written employment agreement, or if no such
agreement exists, in any applicable policy or plan of the Company in existence
prior to the date on which the Change in Control occurs), in either case within
twenty-four (24) calendar months following the Change in Control, then all
unvested Shares subject to the assumed or replaced Award shall immediately
become vested and nonforfeitable and subject to settlement and transfer under
Section 4 as of the date of Participant’s termination of employment. (b)
Retirement. Upon Participant’s Retirement (as defined below), subject to
approval of the Company’s Chief Executive Officer for Participants who are not
executive officers, a pro-rata portion of the then-unvested portion of the Award
will become vested and nonforfeitable and subject to transfer in accordance with
Section 4, effective as of the date of Retirement, with such pro-rata portion
being determined by multiplying (i) the number of then-unvested Shares subject
to the Award, by (ii) a fraction, the numerator of which is the number of days
of employment that the Participant completed during the period beginning on the
day following the second anniversary of the Grant Date and ending on the date of
Retirement, and the denominator of which is the number of days beginning on the
day following the second anniversary of the Grant Date and ending on the Final
Vesting Date. The remaining portion of the Award will be forfeited effective as
of the date of Retirement. For purposes of this Agreement, “Retirement” means
the 4



--------------------------------------------------------------------------------



 
[exhibit102formtbrsuaward005.jpg]
termination of Participant’s employment by Participant or the Company when the
Company does not have Cause for termination of Participant’s employment (with
Cause as defined in Participant’s then-current written employment agreement, or
if no such agreement exists, in any applicable policy or plan of the Company in
existence prior to the date on which the termination occurs), in or following
Participant’s 60th year of life, following the second anniversary of the Grant
Date, when Participant has completed at least seven years of continuous service
with the Company, and under circumstances in which Participant retires from
full-time active employment. 15. Clawback Policy. This Award shall be subject
to: (a) the terms and conditions of any applicable policy of recoupment or
recovery of compensation adopted by the Company from time to time (as such
policy may be amended); (b) terms and conditions regarding recoupment or
recovery of compensation in any agreement between the Company or any Subsidiary
and Participant; and (c) the requirements of any applicable law or regulation
with respect to the recoupment or recovery of incentive compensation.
Participant hereby agrees to be bound by the requirements of this Section 15.
The recoupment or recovery of any portion of the Award (or vested Shares) that
is permitted by any such policy, agreement, law or regulation may be made by the
Company or the Subsidiary that employed Participant. 16. Complete Agreement. The
Plan and this Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof. The terms of this Agreement control over any contrary
provision in the Plan, in Participant’s employment agreement with the Company or
in any severance plan or other agreement that applies to Participant. If
Participant is a party to an employment agreement or severance plan or agreement
with the Company and such plan or agreement includes one or more provisions that
specifically applies to equity awards such as this Award, such provisions of
such plan or agreement are hereby superseded and shall not apply to this Award.
Acceptance of this Agreement shall be deemed an amendment or modification of
such other plan or agreement solely with respect to this Award. If provisions of
the Plan and this Agreement conflict, the Plan provisions will govern. 17.
Modification of Agreement. No provision of this Agreement may be materially
amended or waived unless agreed to in writing and signed by the Committee (or
its designee). Any such amendment to this Agreement that is materially adverse
to Participant shall not be effective unless and until Participant consents, in
writing, to such amendment (provided that any amendment that is required to
comply with Code Section 409A shall be effective without consent unless
Participant expressly denies consent to such amendment in writing). The failure
to exercise, or any delay in exercising, any right, power or remedy under this
Agreement shall not waive any right, power or remedy which the Company has under
this Agreement. 18. Participant Bound by Plan; Successors. Participant
acknowledges receiving, or being provided with access to, a prospectus
describing the material terms of the Plan, and agrees to be bound by all the
terms and conditions of the Plan. Except as limited by the Plan or this
Agreement, this Agreement is binding on and extends to the legatees,
distributees and personal representatives of Participant and the successors of
the Company. 19. Governing Law. This Agreement has been made in and shall be
construed under and in accordance with the laws of the State of Georgia, without
regard to conflict of law provisions. 5



--------------------------------------------------------------------------------



 
[exhibit102formtbrsuaward006.jpg]
20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable. 21. Section 409A. (a) General. It is intended that payments under
this Agreement will not be considered nonqualified deferred compensation subject
to Section 409A and that such payments will satisfy the exemption from Section
409A for “short-term deferrals.” Notwithstanding the foregoing, if any payment
is considered nonqualified deferred compensation, this Agreement and the
payments hereunder will be administered and interpreted to comply with Section
409A, including, as necessary, by requiring a six-month delay in accordance with
Section 21.14 of the Plan. For purposes of Section 409A, each payment under this
Agreement shall be treated as a separate payment. If any payment considered
nonqualified deferred compensation is payable upon a termination of employment,
such payment shall be made only if the termination of employment constitutes a
“separation from service” as defined under Section 409A. (b) No Representations
as to Section 409A Compliance. Notwithstanding the foregoing, the Company makes
no representation to Participant that the Award and any Shares issued pursuant
to this Agreement are exempt from, or satisfy, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless Participant or any beneficiary for any tax, additional tax, interest or
penalties that Participant or any beneficiary may incur in the event that any
provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A. 22. Consent for Accumulation and Transfer of Data.
Participant consents to the accumulation and transfer of data concerning him or
her and the Award to and from the Company (and its Subsidiaries) and such other
agent as may administer the Plan on behalf of the Company from time to time. In
addition, Participant understands that the Company and its Subsidiaries hold
certain personal information about Participant, including but not limited to his
or her name, home address, telephone number, date of birth, social security
number, salary, nationality, job title, and details of all grants or awards,
vested, unvested, or expired (the “personal data”). Certain personal data may
also constitute “sensitive personal data” within the meaning of applicable local
law. Such data include but are not limited to information described above and
any changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company and its
Subsidiaries to transfer any such personal data and sensitive personal data
outside the country in which Participant is employed, and to the United States
or other jurisdictions. The legal persons for whom such personal data are
intended are the Company and its Subsidiaries, any third party stock plan
administrator, and any company providing services to the Company in connection
with compensation planning purposes or the administration of the Plan. 24.
Effectiveness of Agreement. This Agreement shall not be effective unless and
until Participant and the Company shall have executed this Agreement, as
indicated under their respective signatures set forth on the signature page
hereto. [Signatures on Following Page] 6



--------------------------------------------------------------------------------



 
[exhibit102formtbrsuaward007.jpg]
BLUELINX HOLDINGS INC. _____________ By: Date Title: By signing below or by
accepting this Award as evidenced by electronic means acceptable to the
Committee, Participant hereby (i) acknowledges that a copy of the Plan, the Plan
Prospectus and the Company’s latest annual report to stockholders or annual
report on Form 10-K are available from the Company’s intranet site or upon
request, (ii) represents that he or she is familiar with the terms and
provisions of this Agreement and the Plan, and (iii) accepts the award of RSUs
subject to all the terms and provisions of this Agreement and the Plan.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee regarding any questions arising
under the Plan. Participant authorizes the Company to withhold from any
compensation payable to him including by withholding Shares, in accordance with
applicable law, any taxes required to be withheld by federal, state or local law
as a result of the grant or vesting of the RSUs. (Signature) Date (Printed Name)
7



--------------------------------------------------------------------------------



 